Citation Nr: 1812494	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  11-27 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

H. Fisher, Associate Counsel




INTRODUCTION

The Veteran had honorable active duty service with the United States Army from June 1982 to July 1982, September 1990 to May 1991, and August 1997 to April 1998, including service in Southwest Asia.
	
This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky that, in relevant part, denied entitlement to service connection for a back condition.  The Veteran filed a Notice of Disagreement in February 2011.  A Statement of the Case was issued in September 2011.  The Veteran timely perfected his Substantive Appeal to the Board dated September 2011.  Jurisdiction has since transferred to the RO in Montgomery, Alabama.  

In his Substantive Appeal, the Veteran requested a videoconference hearing before the Board.  A hearing was initially scheduled for December 2013, but the Veteran requested that the hearing date be postponed.  Accordingly, another hearing was scheduled for March 2014, but the Veteran failed to report to the hearing.  No good cause was presented for his absence.  Accordingly, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.704(d), (e) (2017).

In August 2016, the Board remanded this issue for additional evidentiary development, to include a VA examination.

In October 2017, the Appellant filed an application for Dependency and Indemnity Compensation, and reported that her husband passed away on October 4, 2017.  In November 2017, the RO granted the Appellant substitution in the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Unfortunately, remand is necessary in order to adjudicate the issue on appeal.  In the Veteran's September 2016 VA examination assessing his back disability, he reported receiving Social Security Disability benefits in 2011.  Such records, however, are not currently associated with the claims file.  VA has a duty to assist a claimant in obtaining relevant and adequately identified records.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005); see also 38 U.S.C. § 5103A(b); 38 C.F.R. § 3.159(c).  While the precise reason for these disability benefits is not immediately apparent based upon evidence of record, "[i]n the context of the duty to assist in obtaining records, the relevance of the documents cannot be known with certainty before they are obtained."  Hyatt v. Nicholson, 21 Vet. App. 390, 394 (2007).

Here, if the Veteran has received disability compensation benefits from the Social Security Administration (SSA) for the same disability for which he seeks compensation from VA, records in the custody of SSA pertaining to that claim would be beneficial to the adjudication of this claim.  Thus, based on the circumstances of this particular case, the Board concludes the AOJ should attempt to obtain additional information from the Appellant about any disability compensation awards from SSA, and, should any additional information come to light, attempt to locate such records from SSA.

Furthermore, an addendum medical opinion is necessary to supplement the September 2016 examination report.  In the August 2016 remand instructions, the Board asked the examiner to opine as to direct service connection as well as aggravation, as the Veteran's low back symptoms reportedly started immediately prior to a period of active duty.  In the examination, the Veteran reported subjective symptoms of increasing lower back pain without specific evaluation, diagnosis or treatment.  He identified onset in approximately 1991, which the examiner noted as post-deployment.  In fact, the Veteran was discharged from a period of active duty in May 1991, and returned to active duty in August 1997.  Limited medical evidence of record indicates that the Veteran's back pain continued in January 1997, less than a year before he reentered active duty service.  Despite subjective reports of ongoing symptomatology, the examination report summarily denied a relationship between the Veteran's back disability and his periods of active duty service.  A sufficient rationale is not provided to support these conclusions, and the examination report does not form its own conclusion with respect to aggravation.  As such, a new medical opinion is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Appellant regarding the Veteran's Social Security Disability benefits to determine the conditions that were deemed disabling and when the benefits were first received.  If SSA awarded benefits related to the Veteran's back disability, obtain the outstanding SSA records and associate them with the claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Appellant should be notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Contact the Veteran's Reserve unit, or other appropriate source, to request verification of the dates for each period of active duty for training and inactive duty for training in the Army Reserve, and then prepare and include in the claims file a summary of the dates of active duty for training and inactive duty for training.  A retirement points summary will not suffice.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Appellant and her representative. 

3.  Obtain any relevant, outstanding VA treatment records that are not already associated with the claims file.  Make as many requests as are necessary to obtain relevant records, and only end efforts to do so if the records sought do not exist or further efforts to obtain those records would be futile.  If no records are available, the claims folder must indicate this fact and the Appellant should be notified in accordance with 38 C.F.R. § 3.159 (e).
	
4.  Attempt to obtain, through all indicated and appropriate sources, the Veteran's service treatment records.  All efforts to obtain these records should be documented.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This determination should be documented in the claims file and the Appellant must be notified.

5.  Contact the Appellant and obtain a release in order to request any and all outstanding private medical records associated with his back disability.  Make all reasonable attempts to obtain the treatment records and associate them with the claims file.  If such records cannot be obtained, inform the Appellant and her representative, and afford an opportunity for her to provide these outstanding records.

6.  After the aforementioned evidentiary development is complete, obtain a supplemental medical opinion regarding the etiology of the Veteran's back disability.  The examiner must review the entire claims file, with particular attention to this remand.  The examiner must consider the Veteran's previous lay reports regarding onset of observable symptoms, as well as injuries during periods of qualifying active duty.  The examiner should opine as to the following:

(a)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's back disability began during active service, is related to an incident of service, or began within one year after discharge from a period of qualifying active duty service?

(b)  If the examiner determines that the back disability did not occur during a period of qualifying active duty service, is it at least as likely as not (50 percent or greater probability) that the Veteran's back disability was aggravated by a period of qualifying active duty service? 

Note: The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If aggravation of the back disability is found to have occurred as a result of a period of qualifying active duty service, state if there is medical evidence created prior to the aggravation, or at any time between the onset of aggravation and the current level of disability that shows a baseline for the back disability prior to aggravation.

The examination report should specifically state that a review of the record was conducted.  The examiner should provide a complete rationale for all opinions provided, which involves a detailed discussion of the reasoning behind each conclusion and does not rely on conclusory statements.  If an opinion cannot be provided without to resorting to mere speculation, the examiner should identify all medical and lay evidence considered in this conclusion, fully explain why this is the case and identify what additional evidence (if any) would allow for a more definitive opinion.

7.  Following completion of the foregoing, the AOJ should review the record and readjudicate the claim on appeal.  If it remains denied, the AOJ should issue an appropriate supplemental SOC, afford the Appellant and her representative an opportunity to respond, and return the case to the Board.



The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




